                      Case 1:21-cv-05379-GHW-SLC Document 12 Filed 07/20/21 Page 1 of 1



                                                250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                              TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                           Direct Number: (212) 326-3682
                                                                                                               klyons@jonesday.com




                                                                     July 16, 2021

             VIA ECF
             Hon. Sarah L Cave
             United States District Court
             Southern District of New York
             Daniel Patrick Moynihan United States Courthouse
             500 Pearl Street
             New York, NY 10007

                                Re:      Raymond Swainson v. Lendingclub Corporation, et al., Case No. 1:21-cv-
                                         05379-GHW-SLC (S.D.N.Y.)

              Dear Judge Cave:

                     Defendant Experian Information Solutions, Inc. (“Experian”) writes to request an
              adjournment of the pretrial conference currently scheduled for July 21, 2021 at 2:00 P.M.

                      Counsel for Experian will be out of the office on July 21, 2021 with limited access to
              email and phone. Experian respectfully requests that the Court reschedule the pretrial conference
              for July 28, 2021 at 2:00 P.M.

                      There have been no prior extensions or adjournments of conference dates in this matter,
              and all parties consent to Experian’s adjournment request.

                       We thank the Court for its consideration of this request.


                                                                              Respectfully submitted,

                                                                              /s/ Kayasha B. Lyons
                                                                              Kayasha B. Lyons
Defendant Experian Information Solutions, Inc.'s letter-motion requesting an adjournment of the July 21, 2021
Telephone Conference (ECF No. 10) is GRANTED, and the conference is ADJOURNED to Thursday, July 29, 2021,
at 2:30 pm on the Court's conference line. The parties are directed to call: (866) 390-1828; access code:
              cc:   All counsel of record (via ECF)
380-9799, at the scheduled time. Defendant is directed to serve a copy of this order on Plaintiff and to file
proof of service by no later than Wednesday, July 21, 2021. If practicable, Defendant should also contact
Plaintiff by telephone or email to advise him of this adjournment.

The Clerk of Court is respectfully directed to close ECF No. 10.

SO ORDEREDALKHOBAR
            7/20/2021
                   • AMS TERDAM • ATL ANTA • BEIJ ING • B OS TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLU MBUS • DALL AS
              DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HO NG KONG • HOUS TON • IRVINE • LONDON • LOS ANGELES • MADRID • MELBOURNE
              MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSB URGH • RIYADH
              SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICO N VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTO N
